DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 9/21/21.
3.    Claim 9 has been cancelled. Claims 1 and 6 has been amended. Claims 1, 2 and 4 – 8 and 10 - 13 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1, 2 and 4 – 8 and 10 - 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 1 - 2 and 4 – 5 are drawn to a first method.
Claims 6 – 8 and 10 – 13 are drawn to a second method.



7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 1 is exemplary: 
 	“A method for sports game betting using a determined level of sport or sports knowledge comprising: identifying an event with more than one potential outcome at a conclusion of the event; identifying a micro-event within the event, the micro event having more than one potential outcome at its conclusion but not dependent on the conclusion of the event; maintaining, in a database, a plurality of unique user identifiers with a plurality of users, each of the plurality of user identifiers associated, in the database, with an individual value; receiving a request from a user, and, based on the request, retrieving response data comprising betting options and odds associated with the request based on the more than one potential outcome of the micro event; and adjusting the odds based on a betting behavior corresponding to the bettor by identifying one or more patterns in the user betting history, said one or more patterns used to define the individual value associated with a user identifier of the user; and following adjustment of the odds, updating the response data and providing updated response data on a graphical user interface of the user”.


10.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claim 6 include substantially the same abstract idea as claim 1. Dependent claims 2, 4 – 5 and 7, 8 and 10 - 13 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal 
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a user device with a graphical user interface and the user device can operate/maintain a database (i.e. generic computer). 
as a user device with a graphical user interface and the user device can operate/maintain a database (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
15.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a user device with a graphical user interface and the user device can operate/maintain a database (i.e. generic computer). 

16.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
17.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384), showing the conventionality of these additional elements (FIG. 2 and paragraph 58).
18.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
19.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
20.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
21.	For these reasons, the claims are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 1 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shore (US 20150262456) and in view of Rathore (US 5987101) and further in view of Van Luchene (US 20090149236).
24. 	Regarding claim 1, Shore discloses a method for sports game betting using a determined level of sport (i.e. the professional level of football described in paragraph 5) or sports knowledge comprising (abstract and paragraph 5): 
identifying an event (i.e. the professional football game described in paragraph 5), with more than one potential outcome (i.e. the outcome of the professional football game wherein a team win or lose the game) at a conclusion of the event (i.e. at the conclusion of the professional football game described in paragraph 5) (paragraphs 5 and 6); 
identifying a micro-event within the event, the micro event having more than one potential outcome at its conclusion but not dependent on the conclusion of the event (paragraphs 5, 6 and 100; the next play in a football game (i.e. the macro-event) is a pass or run (i.e. the micro-outcome)); 

 receiving a request from a user (i.e. the request described in paragraph 22), and, based on the request, retrieving response data comprising betting options and odds with the request based on the more than one potential outcome (i.e. the possible play outcome shown in FIG. 6; for example, the outcome of touchdown or incomplete pass) of the micro event (i.e. the next play in a football game) (FIG. 6 and paragraphs 22, 98 and 100); 
adjusting the odds (paragraph 93; As long as the game is continuing and the odds are being updated)
and following adjustment of the odds, updating the response data and providing updated response data on a graphical user interface (i.e. micro-betting GUI described in paragraph 33) of the user (paragraphs 33 and 93).
Shore fails to explicitly disclose the following limitations:
adjusting the odds based on a betting behavior corresponding to the bettor by identifying one or more patterns in the user betting history
said one or more patterns used to define the individual value associated with a user identifier of the user; 
Rathore teaches adjusting the odds based on a betting behavior corresponding to the bettor by identifying one or more patterns in the user betting history (abstract and Col 6, 29 – 51; The odds of winning a lottery for the caller can be adjusted based on the caller's participation history (abstract); the probability for a caller or other entity winning the lottery is adjusted based on various criteria, including a number of past entries into lotteries (betting history) (Col 6, 29 – 51)). 
Rathore also teaches said one or more patterns (i.e. the one or more patterns described in Col 6, 29 – 51) used to define the individual value a (i.e. the individual value of total number of calls made by the caller over a past period of time described in Col 1, 57 – 61) associated with a user identifier of the user (i.e. identification number described in Col 3, 39 – 44) (Col 1, 57 – 61; Col 3, 39 – 44 and Col 6, 29 – 51); 
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Shore in view of Rathore to include the aforementioned method in order to achieve the predictable result of increasing the accuracy of a gaming data tracking system.
The combination of Shore and Rathore fail to explicitly disclose the following limitations:
maintaining, in a database, a plurality of unique user identifiers with a plurality of users, each of the plurality of user identifiers associated, in the database, with an individual value; 
Van Luchene teaches:
maintaining, in a database (i.e. End User Database described in paragraph 178), a plurality of unique user identifiers with a plurality of users (i.e. the end users described in the abstract), each of the plurality of user identifiers associated, in the database, with an individual value (i.e. End User Expertise--includes a score given to end users for specific types of trivia as described in paragraph 34) (abstract and paragraph 34, 178, 179, 181 and 425 - 428); 
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Shore and Rathore in view of Van Luchene to include/implement a database wherein the data include a plurality of unique user identifiers with a plurality of users, each of the plurality of user identifiers associated, in the database, with an individual value (i.e. gaming data based on user activity, for example, paragraphs 425 – 428 of Van Luchene teach that the User Expertise score/individual value is generated based on user activity) on a gaming system taught by the combination of Shore and Rathore wherein the gaming system include individual value (i.e. gaming data based on user activity, for example, Col 1, 57 – 61 of Rathore teaches that the individual value of total number of calls made by the caller over a past period of time) to achieve the predictable result of improving the efficiency of data tracking in a gaming system (i.e. by implementing a database in a gaming system).
25.	Regarding claim 5, Shore also discloses:
receiving a bet wagered on at least one betting option presented through the graphical user interface (i.e. the graphical user interface shown in video display screen 610 of FIG. 6) (paragraphs 14 and 98 and FIG. 6); and 
paying the bet, after the conclusion of the micro event, if the bet is successful (abstract and paragraphs 7 and 100; bookmakers pay off either at the odds offered at the time of accepting the bet).
26. 	Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shore (US 20150262456) and in view of Rathore (US 5987101) and in view of 
Van Luchene (US 20090149236) and further in view of Lutnick (US 20090093300)
27.	Regarding claim 2, The combination of Shore, Rathore and Van Luchene teach the invention substantially as disclosed, but fail to explicitly disclose the limitation of identifying a historical win-loss ratio associated with the user.
Lutnick teaches identifying a historical win-loss ratio associated with the user (paragraph 1048; the primary statistic is a player's win/loss ratio over all turns played by the player).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Shore, Rathore and Van Luchene in view of Lutnick to include the aforementioned method in order to achieve the predictable result of increasing the accuracy of a gaming data tracking system.
28.	Regarding claim 4, Lutnick also teaches wherein the identified patterns are one of a win streak and a lose streak (paragraphs 1054 and 1315 and FIG. 54; streak may include some pattern of wins or losses).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Shore, Rathore and Van Luchene in view of Lutnick to include the aforementioned method in order to achieve the predictable result of increasing the accuracy of a gaming data tracking system
29.	Claims 6 – 8 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acres (US 20110159940) and in view of Rathore (US 5987101) and further in view of Shore (US 20150262456) and further in view of Van Luchene (US 20090149236).
30.	Regarding claim 6, Acres discloses a method for adjusting odds of a wager, comprising (paragraphs 85 and 132): 
selecting a user (i.e. a user in player database 90) (paragraphs 85 and 132); 
identifying a user history from a database (i.e. one of the databases described in paragraph 51) corresponding to the user (paragraph 51; the player database 90 to provide the player with information regarding their player account or other features at the gaming device 10 where the player is wagering. Additionally, multiple databases 90 and/or servers 80 may be present and coupled to one or more networks 50 to provide a variety of gaming services, such as both game/tournament data and player tracking data);
determining a user experience level based on the user history (paragraph 51 and 85; the experience level of the player based upon historical play records); 
adjusting the odds (i.e. the odds described in paragraph 132) of one or more wagers presented to the user based on the user experience level (paragraphs 85 and 132); and 
displaying the wagers on a user device (i.e. a video gaming machine 10B) ( FIG. 2B and paragraph 39)
Acres fails to explicitly disclose the following limitations:
“identifying a user” bet “history from a” bet “database corresponding to the user” ;
“The user history is” user bet history
adjusting the odds of one or more wagers presented to the user based on one or more patterns in the user betting history;
said one or more patterns defining an individual value associated with a user identifier of the user based on at least the user bet history,
Rathore teaches:
identifying a user bet history (from a bet database (i.e. stored eligibility data) corresponding to the user (abstract and Col 6, 29 – 51 and Col 7, 3 – 5 and Col 4, 15 - 18);
The user history is user bet history (abstract and Col 6, 29 - 51);
adjusting the odds of one or more wagers presented to the user based on (based on one or more patterns in the user betting history  (abstract and Col 6, 29 – 51; The odds of winning a lottery for the caller can be adjusted based on the caller's participation history (abstract);  the probability for a caller or other entity winning the lottery is adjusted based on various criteria, including a number of past entries into lotteries (betting history) (Col 6, 29 – 51)).  
said one or more patterns (i.e. the one or more patterns described in Col 6, 29 – 51) defining an individual value (i.e. the individual value of total number of calls made by the caller over a past period of time described in Col 1, 57 – 61 ) associated with a user identifier of the user based on at least the user bet history (i.e. caller's (lottery) participation history described in the abstract) (abstract and Col 1, 57 – 61; Col 3, 39 – 44 and Col 6, 29 – 51),
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Acres in view of Rathore to include the aforementioned method in order to achieve the predictable result of increasing the accuracy of a gaming data tracking system (i.e. by including user bet history data).
The combination of Acres and Rathore fail to explicitly disclose the following limitations:
“displaying the wagers and” adjusted odds on a user device.  
Shore teaches:
displaying the wagers and adjusted odds (i.e. the updated/adjusted odds described in paragraph 93) on a user device (paragraphs 93 and 98 and FIG. 6).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Acres and Rathore in view of Shore to include the aforementioned method in order to achieve the predictable result of enhancing player gaming experience (i.e. by displaying wagers and adjusted odds).

The combination of Acres, Rathore and fail to explicitly disclose the following limitations:
the individual value representing an expertise score of the user;
Van Luchene teaches:
the individual value representing an expertise score of the user (i.e. End User Expertise--includes a score given to end users for specific types of trivia as described in paragraph 34) (abstract and paragraph 34, 178, 179 and 181);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Acres, Rathore and Shore in view of Van Luchene to include the aforementioned method in order to achieve the predictable result of increasing the enhanced player interest (i.e. by including the expertise score of the user in the gaming system).
31. 	Regarding claim 7, Shore also teaches identifying a plurality of micro-events (i.e. the macro-events described in paragraph 100), corresponding to one or more events, wherein the wagers correspond to a plurality of potential outcomes corresponding to the micro-events (abstract and paragraph 100).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Acres and Lutnick in view of Shore to include the aforementioned method in order to achieve the predictable result of enhancing player gaming experience.
32.	Regarding claim 8, Shore also teaches the step of identifying a plurality of micro-events comprises polling for new data from a live event (i.e. live sporting event described in paragraph 123) (paragraph 123).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Acres and Lutnick in view of Shore to include the aforementioned method in order to achieve the predictable result of enhancing player gaming experience.
33.	Regarding claim 12, Acres also discloses placing the user into a category based on the user experience level (i.e. a category based on player's score value in the score meter) (paragraphs 67, 85 and 132).
34.	 Regarding claim 13, Acres also discloses the odds (i.e. odds described in paragraph 132) are adjusted based on the category corresponding to the user (i.e. a category based on player's score value in the score meter)(paragraphs 67, 85 and 132).  
35.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acres (US 20110159940) and in view of Rathore (US 5987101) and further in view of Shore (US 20150262456) and further in view of Van Luchene (US 20090149236) and further in view of Lutnick (US 20090093300).
36.	Regarding claim 10, the combination of Acres, Rathore, Shore and Van Luchene teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the user experience level is specific to a sport.
Lutnick also teaches gaming information (i.e. the user experience level described by Acres) is specific to a sport (i.e. the sport of soccer) (paragraphs 322 and 323).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Acres, Rathore, Shore and Van Luchene in view of Lutnick to include the aforementioned method in order to achieve the predictable result of improved player interest (i.e. the interest of players who prefer sports related games).
37.	Regarding claim 11, Lutnick also gaming information (i.e. the user experience level described by Acres) is specific to a team (i.e. a team in World Cup Soccer) (paragraphs 322 and 323).  
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Acres, Rathore, Shore and Van Luchene in view of Lutnick to include the aforementioned method in order to achieve the predictable result of improved player interest (i.e. the interest of players who prefer sports related games).

Response to Arguments
38.	Regarding claims 1, 2 and 4 – 8 and 10 - 13, the applicant argues that the 101 rejections should be withdrawn because using the analysis under Step 2A, Prong 1, the claimed invention is not directed to an abstract idea (Remarks, pages 6 - 8).
	The examiner respectfully disagrees.
	Under Step 2A, Prong 1, The claimed abstract idea of identifying an event with more than one potential outcome at a conclusion of the event; identifying a micro-event within the event, the micro event having more than one potential outcome at its conclusion but not dependent on the conclusion of the event; receiving a request from a user, and, based on the request, retrieving response data comprising betting options and odds associated with the request based on the more than one potential outcome of the micro event; and adjusting the odds based on a betting behavior corresponding to the bettor by identifying one or more patterns in the user betting history, said one or more patterns used to define the individual value associated with a user identifier of the user; and following adjustment of the odds, updating the response data and providing updated response data on a graphical user interface of the user” is similar to abstract ideas identified by the courts:

At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
Therefore, the 101 rejections are maintained.
39.	Regarding claims 1, 2 and 4 – 8 and 10 - 13, the applicant argues that the 101 rejections should be withdrawn because using the analysis under Step 2A, Prong 2, the claimed invention are directed to a practical application (Remarks, pages 8 - 11).
	The examiner respectfully disagrees.
under Step 2A, Prong 2, In particular, the claimed additional elements,  a user device with a graphical user interface and the user device can operate/maintain a database (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea. 
Therefore, the 101 rejections are maintained.




40.	Regarding claims 1, 2 and 4 – 8 and 10 - 13, the applicant argues that the cited prior fail to teach all the newly amended limitations of the claims (Remarks, pages 11 - 13).
	The examiner agrees. However, the new rejections with the new reference Van Luchene teach all the newly amended limitations of the claims (See rejection above for details).
Conclusion
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715



/KANG HU/Supervisory Patent Examiner, Art Unit 3715